DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,669,597. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of ‘597 encompass instant claims 1-20.
Claim Interpretation
Examiner interprets the applying steps (ii), (iv), (vi) and (viii) in claim 13 to be optional steps of the method of claim 1. When these optional steps take place in the method of claim 1, these optional steps comprise the application of the solution by spraying. 

Examiner interprets the applying steps (vi), (ix) and (xii) in claim 14 to be optional steps of the method of claim 1. When these optional steps take place in the method of claim 1, these optional steps comprise the application of the solution by injection into the imbibition water of step (vi), the extracted sugar juice of step (ix) and the clarifier muds filtrate of step (xii), respectively. 

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 step (xii) claims “the clarifier muds filtrate being recycled”. It is unclear where a specific recycling step takes place in the method. 

Claims 1, 3, 5, 10 and 13-14 recite the limitation "the aqueous oxidant solution".  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests amending “the aqueous oxidant solution comprising a permanganate” to “the aqueous permanganate solution 

Claims 15-16 and 18 recite the limitation "the filtered sugar juice".  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 step (vi) recites the limitation “the imbibition water”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (20120009641) in view of Huff et al (20050016145) in view of Crawford (2533357) in view of Nikam (5855168) in view of Welch et al (3248264) in view of Hatch (3483120).  
Kulkarni, paragraph 52 of the PGPUB, teaches a method and system for manufacturing clarified juice from sugarcane without using sulfitation process and with less heating. The method comprises step of steps of 
washing sugarcane with water comprising biocide before passing through cutter and shredders for removing mud and reducing microbial population; 
spraying biocide on the cut and prepared sugarcane to reduce the microbial activity; 
adding biocide while milling of the sugarcane or in juice collectors to have control over the microbial growth; 
filtering the juice to remove floating/suspended matters; 
heating the filtered juice at about 35-85oC.; 

and separating the coagulated solids to obtain clarified juice.
Kulkarni, paragraph 55 of the PGPUB, teaches the step of separating coagulated solids involves filtering of juice or passing of juice through a floater/ settler system to obtain clarified juice and filtering of settled mass of juice in settling tank of the floater/settler system to re-circulate the filtrate.
Although Kulkarni teaches washing sugarcane with water comprising biocide, Kulkarni does not teach cutting the sugarcane into billets before washing. 
Huff, paragraph 1 of the PGPUB, teaches conventional harvesters for sugar cane employ a sugar cane stalk cutting mechanism to form billets which are conveyed through the harvester and into a hopper connected to the harvester.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the sugarcane used as taught by Kulkarni comes from a step of harvesting sugarcane stalk and cutting it to form billets as taught by Huff because Huff teaches harvesting sugarcane stalk and cutting it to form billets is a conventional way to harvest sugarcane. 
Although Kulkarni and the references teach spraying biocide on the cut and prepared sugarcane to reduce the microbial activity, the references do not teach a step of conveying the prepared sugar crop to the sugar mill. 
Crawford teaches a sugarcane cleaning method. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a delivery conveyor as taught by Crawford as a way to convey the cut and shred sugarcane to the mill as taught by the references above because this is a known and common conveying step of conveying cleaned sugarcane to sugar mills. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the step of spraying biocide on the cut and prepared sugarcane to reduce the microbial activity as taught by Kulkarni can happen as the sugarcane is being conveyed to the mill to speed up the processing of the sugarcane compared to individual steps of conveying and spraying. 
Although Kulkarni and the references teach passing the cut and shred sugarcane through a series of mills to extract juice from sugarcane and filtering the juice to remove floating/suspended matters, Kulkarni does not teach the mills to be tandem mills and forming cush cush and extracting sugar juice from the processed sugar crop to form extracted sugar juice. 
Nikam teaches a sugar cane milling system. 
Nikam, col. 1 lines 10-20, teaches in the prior art, a sugar cane crushing mill comprises a two roll mill module consisting of a top roll and a feed roll or a three roll mill module consisting of a top roll, a feed roll and a discharge roll. These rolls are made of 
Nikam, cols. 1 and 2, teaches referring to FIGS. 1 to 9 the improved sugar cane milling system of present invention comprises two or three roll mill modules provided in tandem. The two roll mill comprises a top roll 1 and a bottom (discharge) roll 3. The three roll mill comprises a top roll 1, a feed roll 2 and a discharge roll 3. These rolls are made of cast iron or cast Steel and are provided with peripheral grooves. Sometimes one or two of these rolls may be lotus rolls, i.e. the rolls having radial holes provided at the periphery and connected to axial holes. The top roll is applied with hydraulic pressure for maintaining compression for juice extraction. For increasing the cane/ bagasse feedability according to the present invention, at least one toothed feeder roller 4, as shown in FIG. 1, is provided in addition to and adjacent to the main cane crushing rolls i.e. the top roll 1 and feed roll 2.
Nikam, col. 5 lines 40-55, teaches juice extracted in various mill modules contains very fine particles of bagasse known as cush-cush. The juice, before being taken to boiling or further processing for making sugar, is strained for separating out the cush-cush by passing over an in line strainer. The cush-cush soaked with juice, along with overflow juice from the strainer, is fed into the mill module under the strainer for milling along with the bagasse. This high purity juice coming with cush-cush and recirculated through the mill creates extra slippage, juice overloading and poor juice drainage resulting in lower milling capacity and juice extraction efficiency.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to filter the juice to remove floating/suspended matters as taught by the references above by straining the juice, before being taken to boiling or further processing for making sugar, to separate out the very fine particles of bagasse known as cush-cush by passing over an in line strainer as taught by Nikam because Nikam teaches this is a known way to separate out floating/suspended matters such as cush cush from the juice. 
Although the references teach spraying a biocide, the references do not teach the biocide to be an aqueous permanganate solution. 
Welch teaches a sugar purification process. 
Welch, col. 1 lines 49-52, teaches a process, utilizing potassium permanganate as an active agent, for removal of soluble ash such as iron from sugar solutions by oxidizing such ash to an insoluble form.
Welsh, cols. 1 and 2, teaches utilizing potassium permanganate as an active agent, which process may be used in the purification of raw sugar cane juices and beet sugar, as well as the treatment of raw cane sugar. Still another object is to provide a process of the character hereinbefore described, adapted to be utilized in continuous sugar purification systems as well as in the more common batch treatment systems.

In all cases, however, the dilute permanganate treatment is substantially the same. Rapid oxidative degradation of sugar impurities is followed by physical removal of the manganese dioxide formed. Thus, it is possible to initially separate decolorizing impurities by bone char or adsorbent carbon filtration according to the presently prevalent method. The impurities may then be removed from the absorbent carbon or bone char by treating it with the dilute permanganate solution, thereby revivifying the carbon. The destruction of the sugar impurities is the same whether it occurs in the sugar liquor itself, or in the adsorbent carbon filter.
Welsh, cols. 2 and 3, teaches it is preferred that the potassium permanganate be added in approximately 1% water solution but the strength of the solution is not critical. Substantially any strength permanganate solution may be used so long as undesireable dilution of the sugar liquors does not occur. 
The amount of potassium permanganate added determines the effectiveness of the defecation process. Above and below an optimum level (about 0.07% potassium permanganate, based on the Weight of raw sugar solids) the effectiveness diminishes. 
Further, Hatch, col. 1 lines 20-25, teaches alkali permanganates are known to be effective biocides in water.
Hatch, col. 1 lines 55-60, teaches the alkali permanganates can be sodium or potassium permanganate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate potassium permanganate as a biocide in an amount as taught by Welch and Hatch throughout the method as taught by the references above because permanganate solution are effective biocides in aqueous compositions which rapidly oxidatively degrades sugar impurities throughout the process.
The step of harvesting the sugarcane and cutting it to form billets as taught by the references read on step (i) of claim 1. 
The sugarcane billets as taught by the references read on a prepared sugar crop as claimed in step (i) of claim. 
Washing sugarcane with water comprising biocide before passing through cutter and shredders as taught by the references reads on step (ii) of claim 1. 
Conveying the sugarcane and, at the same time, spraying biocide on the cut and prepared sugarcane as taught by the references reads on steps (iii) and (iv) of claim 1. 

The milling of the prepared sugar as taught by the references reads a processed sugar crop as claimed in claim (v) of claim 1. 
Filtering the juice to remove floating/suspended matters and to separate out cush cush from the juice as taught by the references reads on step (vii) of claim 1. 
The juice resulting from the separating of the cush cush reads on extracted sugar juice in step (vii) of claim 1. 
Mixing one or more coagulating and flocculating agents for coagulation of suspended solids and separating the coagulated solids to obtain clarified juice as taught by the references reads on step (x) of claim 1. 
Filtering of settled mass as taught by the references reads on step (xi) of claim 1. 
Examiner interprets settled mass to be clarified muds. 

Regarding claim 2, Kulkarni teaches a method and system for manufacturing clarified juice from sugarcane without using sulfitation process and with less heating. 

Regarding claim 4, Hatch, col. 1 lines 20-25, teaches alkali permanganates, though little used for the purpose, are known to be effective biocides in water.
Hatch, col. 1 lines 55-60, teaches the alkali permanganates can be sodium or potassium permanganate. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claim 6, the references teach potassium permanganate. 

Regarding claims 7 and 8, Washing sugarcane with water comprising biocide before passing through cutter and shredders as taught by the references reads on step (ii) of claim 1. 
Conveying the sugarcane and, at the same time,  spraying biocide on the cut and prepared sugarcane as taught by the references reads on steps (iii) and (iv) of claim 1. 
Adding biocide while milling of the sugarcane or in juice collectors to have control over the microbial growth as taught by the references reads on steps (v) and (vi) of claim 1. 
Therefore, 3 optional applying steps take place. 

Regarding claim 9, Washing sugarcane with water comprising biocide before passing through cutter and shredders as taught by the references reads on step (ii) of claim 1. 
Conveying the sugarcane and, at the same time, spraying biocide on the cut and prepared sugarcane as taught by the references reads on steps (iii) and (iv) of claim 1. 
Adding biocide while milling of the sugarcane or in juice collectors to have control over the microbial growth as taught by the references reads on steps (v) and (vi) of claim 1. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply a solution of permanganese in the extracted sugar juice as taught by the references above to rapidly oxidatively degrade sugar impurities in the sugar juice and so the juice has biocidal properties.  
Therefore, 4 optional applying steps take place. 

Regarding claim 10, Huff, paragraph 1 of the PGPUB, teaches conventional harvesters for sugar cane employ a sugar cane stalk cutting mechanism to form billets which are conveyed through the harvester and into a hopper connected to the harvester.
Washing sugarcane with water comprising biocide before passing through cutter and shredders for removing mud and reducing microbial population. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to wash the cut sugarcane billets in way to ensure the entire billet including the ends of the billet come in contact with the solution to ensure no microbrial growth on all parts of the billets. 

Regarding claims 11-12, Welsh, cols. 2 and 3, teaches it is preferred that the potassium permanganate be added in approximately 1% water solution but the strength 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the permanganate can be added in any amount to a water solution such as about 20% by weight permanganate as long as undesireable dilution of the sugar liquors does not occur.

Regarding claim 13, Washing sugarcane with water comprising biocide before passing through cutter and shredders as taught by the references reads on step (ii) of claim 1. 
Conveying the sugarcane and, at the same time, spraying biocide on the cut and prepared sugarcane as taught by the references reads on steps (iii) and (iv) of claim 1. 
Adding biocide while milling of the sugarcane or in juice collectors to have control over the microbial growth as taught by the references reads on steps (v) and (vi) of claim 1. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the permangante solution can be incorporated by an conventional means into the washing step, conveying step and milling step such as spraying as long as the solution comes into contact with all the surfaces of the sugarcane throughout processing. 


The method as taught by the references is the same method as taught by the instant claims and therefore it would be expected that the purity of at least one of the extracted sugar juice, the clarified sugar and the filtered sugar juice is improved as compared to a purity of sugar juice formed in processes wherein the aqueous permanganate is absent. 

Regarding claim 16, Hatch, col. 1 lines 20-25, teaches alkali permanganates are known to be effective biocides in water.
The method as taught by the references is the same method as claimed and therefore it would be expected that the quantity of microbes at least one of the extracted sugar juice, the clarified sugar and the filtered sugar juice is reduced as compared to a quantity of microbes in sugar juice formed in processes where the aqueous permanganate solution is absent. 

Regarding claim 17, Welsh, col. 2, teaches a process wherein small amounts of dilute aqueous potassium permanganate solution rapidly oxidatively degrades sugar impurities, forming in the process manganese dioxide precipitate, without significant adverse effect upon the sucrose component. 
Hatch, col. 1 lines 20-25, teaches alkali permanganates, though little used for the purpose, are known to be effective biocides in water.


Regarding claim 18, Kulkarni, paragraph 63 of the PGPUB, teaches the system for producing sugar from sugarcane, the concentrating means (340) and crystallizing means can be a series of mesquite boiling scheme. The system for producing sugar from sugarcane, the concentrating means (340) is a reverse osmosis system or multiple effect evaporator system or evaporation system and the crystallizing means (not shown) is a series of pan boiling scheme to produce sugar.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the clarified juice is concentrated by subjecting the juice to an evaporator system. 
The method as taught by the references is the same method as claimed and therefore it would be expected that the heat transfer efficiency of the evaporator is improved as compared to heat transfer efficiency of the evaporator used in processes where the aqueous permanganate solution is absent. 


Regarding claim 20, the method as taught by the references is the same method as claimed and therefore it would be expected that a turbidity of the clarified sugar juice . 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (20120009641) in view of Crawford (2533357) in view of Nikam (5855168) in view of Welch et al (3248264) in view of Hatch (3483120) as applied to claim 1 and further in view of Schnorr et al (20160249669). 
Adding biocide while milling of the sugarcane or in juice collectors to have control over the microbial growth as taught by the references reads on steps (v) and (vi) of claim 1. 
Although the references teach adding biocide while milling of the sugarcane, these references do not teach imbibition water present while milling.
Schnorr, paragraph 19 of the PGPUB, teaches in the mills, a milling tandem squeezes the sugar containing raw material under high pressure between successive pairs of rolls (imbibition water across the bagasse flow enables to extract more sucrose). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate imbibition water as taught by Schnorr into the milling of the sugarcane as taught by the references above because Schnorr teaches incorporating imbibition water across the bagasse flow enables to extract more sucrose. 
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al (20120009641) in view of Huff et al (20050016145) in view of Crawford (2533357) in view of Nikam (5855168) in view of Welch et al (3248264) in view of Hatch (3483120) as applied to claim 1 and further in view of Smith (2070959) and Kimbrough (1971). 
Although the references teach cutting and shredding, the references do not teach the use of knives to cut the prepared sugar crop. 
Smith teaches in a sugar cane mill the stalks of cane, ranging from five to ten feet in length, are dumped indiscriminately upon a movable carrier, usually in some form of an endless belt, which elevates them slightly to a point where they are permitted to be fed by gravity into the crushing machinery. At some point in the travel of the cane it has been found to be very desirable to cut the long stalks into short pieces and to split open, wholly or partly, the pieces to cut. This is commonly effected by a rotary cutter arranged at some convenient point in advance of the crushing machines. This rotary cutter comprises essentially a shaft having a multiplicity of cutting knives arranged along the shaft a short distance apart in a somewhat staggered order so that some of the knives are continuously acting upon the stream of stalks as it passes alongside of or 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rotary cutter comprising essentially a shaft having a multiplicity of cutting knives as taught by Smith to cut the sugar cane as taught by the references above because Smith teaches a rotary cutter is a common method to cut the long stalks into short pieces. 
Although the references teach cush-cush, the references do not teach the use of a drag in connection to the cush-cush. 
Kimbrough teaches a French screw press on cush cush. 
Kimbrough, page 179, teaches the cush-cush flow and the counter-current maceration scheme are illustrated in Fig. 1. Cush-cush was handled with the conventional drag conveyor where juice was screened through the bottom. In the drag conveyor, the last juice to flood the cush-cush was the richest juice, that from the crusher, first and second mill. In order to displace the rich juice and enter the press system with lower sucrose, first press juice and second press juice were returned to the cush-cush drag for maceration.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to handle the cush cush as taught by the references above with a drag conveyor as taught by Kimbrough because Kimbrough teaches a drag conveyor is a conventional way to handle cush-cush. 

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Welsh, cols. 2 and 3, teaches it is preferred that the potassium permanganate be added in approximately 1% water solution but the strength of the solution is not critical. Substantially any strength permanganate solution may be used so long as undesirable dilution of the sugar liquors does not occur.
The amount of potassium permanganate added determines the effectiveness of the defecation process. Above and below an optimum level (about 0.07% potassium permanganate, based on the weight of raw sugar solids) the effectiveness diminishes. Substantial color reduction (about 60% reduction or better) is still obtained within the preferred dosage range of about 0.04% potassium permanganate to about 0.17% potassium permanganate. Better results are obtained with the potassium permanganate level ranging between about 0.07% and 0.11% potassium permanganate, with 0.07% potassium permanganate being the most desirable dosage.
.07% of potassium permanganate correlates to 700 ppm. 
Therefore, this reference and the combination of references do not teach a dosage concentration ranging from about 1 ppm to about 100 ppm as claimed in claims 3 and 5 and further there is no motivation to decrease the concentration as taught by Welsh because Welsh teaches decreasing the amount diminishes the effectiveness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rainey teaches developments in mud filtration technology in the sugarcane industry. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/23/21